Exhibit 32.2 Section 1350 CERTIFICATION The undersigned officer hereby certifies that, to his knowledge, (1) the Quarterly Report on Form 10-Q of COMFORCE Corporation for the quarter ended June 28, 2009 as to which this Certification is an exhibit fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)) and (2) the information contained in such Report fairly presents, in all material respects, the financial condition and results of operations of COMFORCE Corporation. Signed August 6, 2009. /s/ Harry V. Maccarrone Harry V. Maccarrone Executive Vice President and Chief Financial Officer
